      Case 2:20-cv-03100-BWA-KWR Document 32 Filed 05/10/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  JUAN TRINIDAD                                                    CIVIL ACTION
  VERSUS                                                           NO:    20-3100 c/w 20-3126
  EQUILON ENTERPRISES LLC                                          SECTION: “M” (4)
                                            ORDER
       Before the Court is Plaintiffs’ Motion to Compel Discovery Responses Of

Equilon Enterprises, LLC (R. Doc. 19) seeking adequate responses to their Interrogatories

and Requests for Production. This motion is opposed. R. Doc. 24. Plaintiffs filed a reply. R. Doc.

30.This motion was set for submission on May 5, 2021 and was heard on the briefs.

       I.      Background

       Plaintiffs Juan Trinidad and Joany Zamora filed this complaint in November 2020

following an accident that occurred on December 10, 2019, when hot water condensate fell onto

them causing severe burns. R. Doc. 1. Trinidad and Zamora, at the time, were employees of

BrandSafway LLC (“BrandSafway”), a scaffolding vendor, and were installing scaffolding near a

residual catalytic cracking unit at a facility owned and operated by Defendant Equilion

Enterprises LLC (“Equilion”). Id. Plaintiffs’ treatment involved multiple painful and life-

threatening procedures, including multiple debridement procedures, grafts, blood

transfusions, and other procedures. Id.

       Trinidad and Zamora allege that they were never advised, informed, or made aware of a

vent stack silencer and/or containment device in the work area that could or would overflow with

hot water condensate. Id. They claim that Equilion failed to comply with all applicable OSHA and

other safety rules and regulations. Id. Trinidad and Zamora also claim that Equilion failed to

provide a safe work environment and kept their premises in unreasonably dangerous condition. Id.
      Case 2:20-cv-03100-BWA-KWR Document 32 Filed 05/10/21 Page 2 of 6




Zamora’s spouse, Angelica Davila, also seeks damages for loss of consortium. Id.

       On March 3, 2021, Plaintiffs propounded their discovery requests. R. Doc. 19. Plaintiffs’

discovery request includes fourteen (14) interrogatories, fifty-eight (58) requests for production,

and nine (9) requests for Admissions. R. Doc. 19-3. Pursuant to Federal Rules of Civil Procedure

Equilion’s responses were due on April 5, 2021.

       On April 5, 2021, Equilion sent responses to their request for admissions, but stated more

time would be necessary to finish the responses on the remaining discovery requests. R. Doc. 19-

4. Accordingly, they attempted to set up a Rule 37 status conference to discuss the late discovery.

Counsel for Defendant stated she was not available the week of April 5 but stated she would be

available April 13, 2021 for a discovery status conference. Id. On April 13, 2021, parties held a

status conference. Id. On April 16, 2021 Defendant submitted the remaining seventy-two (72)

discovery requests. R. Doc. 19. That same day, Plaintiff filed the instant motion to compel

contending Equilion’s discovery request were deficient. Id.

       Plaintiff contends that Equilion is “play[ing] hide the ball rather than participate in timely,

open discovery.” Id. Plaintiff seeks an order striking Equilion’s         objections andaffirmative

defenses including statutory immunity unless Equilion fully responds in ten (10) days. Plaintiffs

also seek an order compelling Equilion's corporate witness to testify in a 30(b)(6) videotaped

deposition and pay reasonable expenses incurred with the filing of this motion. R. Doc. 19, p. 3.

Plaintiffs also mention throughout their motion the upcoming amendment deadline.

       Equilion opposes this motion because Plaintiffs failed to hold a proper meet-and-confer

following receipt of the written responses. R. Doc. 24, p. 5. Equilion contends that Plaintiff

summarily stated that the responses were insufficient, and less than twenty minutes later filed the




                                                 2
      Case 2:20-cv-03100-BWA-KWR Document 32 Filed 05/10/21 Page 3 of 6




instant motion to compel. Id. Equilion complains that Plaintiff never identified which responses

were inadequate. Id. Equilion also complains that no corporate deposition has ever been discussed

or noticed in this case prior to the filing of the motion. Equilion contends that the motion should be

denied . Id.

        The Court issued a scheduling order on March 23, 2021, setting the deadline for

amendment of pleadings on May 14, 2021. R. Doc. 15. The scheduling order also establishes

December 30, 2021 as the discovery deadline. Id.

        II.    Standard of Review

        Discovery of documents, electronically stored information, and things is governed by

Federal Rule of Civil Procedure (“Rule”) 34. Rule 34 allows a party to request the production of

“any designated documents or electronically stored information” or “any tangible things.” Id.

Similarly, Rule 33 allows a party to serve another party written interrogatories which “must, to the

extent it is not objected to, be answered separately and fully in writing under oath.” Fed. R. Civ.

P. 33(b)(3). Both Rule 33 and 34 allow a party to ask interrogatories and request production to the

extent of Rule 26(b). Fed. R. Civ. P. 33(a)(2); 34(a).

        Rule 26(b)(1) provides that parties may obtain discovery regarding relevant information to

any claim or defense as long as it is nonprivileged. Rule 26(b)(1) specifies that “[i]nformation

within the scope of discovery need not be admissible in evidence to be discovered.” Rule 26(b)(1)

also specifies that discovery must be “proportional to the needs of the case, considering the

important of the issues at stake in the action, the amount in controversy, the parties’ relative access

to relevant information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely benefit.”

Id.



                                                  3
      Case 2:20-cv-03100-BWA-KWR Document 32 Filed 05/10/21 Page 4 of 6




       Rule 37 provides that “[a] party seeking discovery may move for an order compelling an

answer, designation, production, or inspection. This motion may be made if: . . . (iii) a party fails

to answer an interrogatory submitted under Rule 33, or (iv) a party fails to respond that inspection

will be permitted—or fails to permit inspection—as requested under Rule 34.” Fed. R. Civ. P.

37(a)(3)(B). An “evasive or incomplete” answer or production is treated the same as a complete

failure to answer or produce. Fed. R. Civ. P. 37(a)(4).

       In addition to alleging that the responding party has failed to properly cooperate with

discovery, a motion to compel under Rule 37(a) must also “include a certification that the movant

has in good faith conferred or attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

       III.    Analysis

       After reviewing the briefs and supporting documentation from the parties, the Court here

is of the opinion that the Plaintiffs failed to attempt to resolve the instant dispute in compliance

with Federal Rule of Civil Procedure 37. See Larkin v. U.S. Dep't of Navy, No. CIV.A. 01-0527,

2002 WL 31427319, at *2 (Roby, M.J.) (E.D. La. Oct. 25, 2002).

       In Larkin, the Court held that the propounding party failed to comply with its discovery

obligations where, after receiving discovery responses, it decided the responses where inadequate

but failed to give the producing party and opportunity to supplement. Id. In coming to that decision,

the Court noted that the propounding party failed to detail how each response was inadequate and

only provided the producing party three and a half hours to supplement before filing the motion to

compel. Id.

       Much like in Larkin, in this case Defendant Equilion submitted seventy-two (72) different

discovery responses and Plaintiffs sent an email just hours later stating the responses were



                                                  4
       Case 2:20-cv-03100-BWA-KWR Document 32 Filed 05/10/21 Page 5 of 6




generally inadequate. Plaintiffs did not indicate which responses were deficient. Plaintiffs did not

give Equilion the opportunity to supplement. In fact, Plaintiffs filed the motion to compel that very

day, less than half an hour later. The appended Rule 37.1 Certificate does not indicate any good

faith attempt after the discovery responses were received to resolve the dispute without judicial

intervention. In addition, in reading the motion, the Court is only left to guess which discovery

responses Plaintiffs consider deficient out of a batch of seventy-two (72). The Court, finds, this

“opportunity provided by the [Plaintiffs] was woefully inadequate and violates the spirit and

purpose of the rule.” Id.

         While the Court is cognizant of the impending deadlines, it notes that the discovery

deadline is seven months away in December. There is no exigent need that would have necessitated

the quickly filed motion. The Court acknowledges Plaintiffs’ concern that the pleading amendment

deadline is approaching on May 14, 2021. Parties, however, are allowed to amend their pleading

after the amendment pleading deadline should good cause exist.1

         As the Court finds “the attempt to secure a resolution was only a surface attempt without

the true intent to accomplish the objectives contemplated by the rule,” therefore, the subject motion

is denied.      See id. Plaintiffs is required to hold a discovery conference with Defendant

Equilion and identify the deficient responses, and provide a reasonable opportunity to respond

and supplement its responses after that conference. Should Plaintiffs and Defendant

disagreement on any discovery responses after holding these conferences, then and only




         1
           It is also worth noting that this district has consistently held that newly discovered evidence constitutes
good cause to allow an untimely pleading amendment. See Rivera v. Robinson, No. CV 18-14005, 2019 WL 4024939,
at *2 (E.D. La. Aug. 27, 2019) (“Newly discovered information acquired through discovery . . . constitute[s] good
cause for an untimely leave to amend under Rule 16.”) (citing Bayou Liberty Prop., LLC v. Best Buy Stores, LP, 2015
WL 1415704, at *2 (E.D. La. Mar. 27, 2015)).

                                                          5
      Case 2:20-cv-03100-BWA-KWR Document 32 Filed 05/10/21 Page 6 of 6




then should Plaintiffs file a motion to compel, which indicates to the Court which discovery

responses are contested.

       Finally, the request for attorneys fees and costs is denied because the motion was

improvidently filed.



       IV.     Conclusion

       Accordingly,

       IT IS ORDERED that the Plaintiffs’ Motion to Compel Discovery Responses Of

Equilon Enterprises, LLC (R. Doc. 19) is DENIED.

                                          New Orleans, Louisiana, this 10th day of May 2021.




                                                  KAREN WELLS ROBY
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                             6
